DETAILED ACTION
Claim status

This action is in response to applicant filed on 03/15/2021.
Claims 1, 4, 8, 15, and 18 are amended.
Claims 1-11 and 13-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 03/15/2021, with respect to the rejection of the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches an information providing system comprising: 
an onboard device; and 
a server configured to transmit information to and receive information from the onboard device, wherein the onboard device includes: 
processing circuitry configured to: 
acquire a destination and an output mode, and transmit the acquired destination and the acquired output mode to the server, and 
output interface circuitry that includes a display, the output interface circuitry configured to output parking lot recommendation information received from the server to the display, and 
the server includes: 
storage circuitry configured to store parking lot information including position information of parking lots and parking fees which are detected from captured image data of the parking lots, the captured image data being (a) captured by one or more vehicles traveling within a predetermined distance from the parking lots and (b) transmitted to the server, and 
processing circuitry configured to: 
detect the parking fees from the captured image data via a character recognition process, 
prioritize parking lots located within a predetermined range from the destination based on the output mode, and
provide the parking lot information of the prioritized parking lots as the parking lot recommendation information to the onboard device.

The closes prior art of record is Browne et al. (US 2007/0040701) in view of Ha et al. (US 2018/0130351) where it discloses a an information providing system comprising: 
an onboard device; and 
a server configured to transmit information to and receive information from the onboard device, wherein the onboard device includes: 

acquire a destination and an output mode, and transmit the acquired destination and the acquired output mode to the server, and 
(ii)	output interface circuitry that includes a display, the output interface circuitry configured to output parking lot recommendation information received from the server to the display, and 
the server includes: 
(i)	storage circuitry configured to store parking lot information including position information of parking lots and parking fees which are detected from captured image data of the parking lots, the captured image data being (a) captured by one or more vehicles traveling within a predetermined distance from the parking lots and (b) transmitted to the server, and 
(ii)	processing circuitry configured to: 
prioritize parking lots located within a predetermined range from the destination based on the output mode, and
provide the parking lot information of the prioritized parking lots as the parking lot recommendation information to the onboard device. However, the cited reference fail to individually disclose, or suggest when combined, a detect the parking fees from the captured image data via a character recognition process, 
Another relevant art is Neubauer et al. (US 6,553,131) where it teaches detect the parking fees from captured image data via a character recognition process. However, said parking fees are based on character recognition of license plates that already used the parking facilities which is different from the parking fees of the claimed invention that said parking fees are extracted from captured images of the parking lots to later display said parking fees as parking lot recommendation information. In other words, the parking fees of Neubauer are parking fees of a vehicle that used the parking lot therefore, it would not be obvious to one of ordinary skill in the art to provide the parking fees owed to a parking lot recommendation information so the driver could select to park in a particular parking lot.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically detect the parking fees from the captured image data via a character recognition process, in combination with the recited structural limitations of the claimed invention.



Conclusion





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689